       Case 1:16-cv-02481-CCC Document 121 Filed 09/10/19 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ERIKA EBERHARDINGER,                   :     NO.: 1:16-CV-02481-CCC
                                       :
                   Plaintiff           :
             vs.                       :     JURY TRIAL DEMANDED
                                       :
BENJAMIN SMITH and                     :
MATTHEW FOSTER                         :     The Honorable Christopher C. Conner
                                       :
                   Defendants.         :


  DEFENDANT BENJAMIN SMITH’S MEMORANDUM OF LAW IN
 OPPOSITION TO PLAINTIFF’S MOTION IN LIMINE TO PRECLUDE
                 ADMISSION OF EXPERTS

      I.     PRELIMINARY STATEMENT

      Plaintiff erroneously states that no expert reports have been provided to

Plaintiff by Officer Smith. On March 2, 2018 at 12:34 p.m., Mark Kennedy,

paralegal Officer Smith’s attorney in this case, emailed the expert report and

curriculum vitae of certified law enforcement expert Joseph J. Stine to the following

counsel of record: Joshua Goldberg for Plaintiff, Karl Stefan for State Farm Mutual

Automobile Insurance Company, John Stengel for Defendant Foster. Rachael, who

is with Plaintiff’s counsel’s office, was included in the email. (A true and correct

copy of the email is attached as Exhibit “A”).

      On September 10, 2019, the undersigned spoke with John Stengel, attorney

for Defendant Foster, and he confirmed receipt of the aforementioned email.
        Case 1:16-cv-02481-CCC Document 121 Filed 09/10/19 Page 2 of 2




      II.      ARGUMENT

               A. The Expert Report of Joseph J. Stine was produced timely.

      The Court’s Order of October 31, 2017 sets forth a deadline of March 2, 2018

for defendants’ expert report(s). (Doc. 54) As evidenced herein, Mr. Stine’s expert

report was in fact produced on March 2, 2018. Therefore, Defendant Smith complied

with the Court’s Order and Plaintiff’s arguments are without merit. Having complied

with the Court’s Order, Defendant Smith is entitled to call Mr. Stine at the trial of

this matter.

      III.     CONCLUSION

      Officer Smith respectfully requests that this Honorable Court deny Plaintiff’s

motion in limine in its entirety.

                                       Respectfully submitted,

                                       WILLIAM J. FERREN & ASSOCIATES
                                       BY: /s/ Leticia J. Santiago
                                             Leticia J. Santiago, Esquire
                                             Attorney ID# 308519
                                             10 Sentry Parkway, Suite 301
                                             Blue Bell, PA 19422
                                             (215) 274-1724
                                             (215) 274-1735 (fax)
                                             Email: ljsantia@travelers.com
